Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 The office thanks the applicant for the remarks dated 3-5-2022.  On page 7, the applicant states that no reference in the art discloses or suggests “determining a position of an aircraft based on power consumption or energy dissipation”.  However, the phrase energy dissipation is not recited in claim 1.  Therefore, the applicant is arguing limitations which are not claimed. 
Further on page 8, the applicant states that no reference discloses “linking power output with determining a position”.  Claim 1 does not recite “linking”. Therefore again, the applicant is arguing limitations which are not claimed. 
The applicant states that no reference in the art provides determining a position of the aircraft based on a power consumption or energy dissipation. Therefore, the applicant states that Kimberly is deficient.
The applicant also states that Harbin also does not disclose or suggest determining an aircraft position based on a power 
Instead, Harbin is associated with a speed of the aircraft.
Notably, in paragraph 19 of the applicant’s specification as originally filed the formation of two drones can be determined using an electric motor type aircraft. In paragraph 23, the change in power consumption can be determined in the first aircraft. This can be directly or indirectly sensed in paragraph 24-27. Additionally, the device can use a voltage or current sensor 142, 144, 108. See paragraph 25. In response, the aircraft can be moved closer or further in a formation. See paragraph 24-34.
The office does not agree. Kimberly discloses two drones a first drone 10 and a second drone 20. The second drone 20 can scan using a sensor. The second drone 20 can determine a power consumption data or “an eddy current” of the first faulty drone 10. Eddy currents (also called Foucault's currents) are loops of electrical current induced within conductors by a changing magnetic field in the conductor according to Faraday's law of induction. Eddy currents flow in closed loops within 
Clearly, an eddy current is a scan of power of the aircraft. If the eddy current is high, the UAV is giving off current. If the current is low or zero, the drone can detect no eddy current. This is power consumption data of the first drone.  The second drone can detect the eddy current of the first drone and move around the drone and adjust its position relative to the first drone based on the detected eddy current.  
The second inspection drone can proceed to the first drone and can scan an eddy current of the second drone. This can indicate a problem and that the aircraft is losing power. See paragraph 43-47. The applicant is referred to and ignoring the eddy current detection in the remarks of 3-5-22 which is improper as this is “detecting the power consumption data of the drone”.   One drone inspects the second drone and can detect the eddy current.  The formation is the one drone moving relative to the second drone which is stationary or moving during the inspection when one drone is scanning the eddy current of the second drone.    

A large eddy current is consistent with a power loss. No or low eddy current is consistent with a normal operation. See Hamzehbahmani, Hamed, Development of novel techniques for the assessment of inter- laminar resistance in transformer and reactor cores (2014) (https://orca.cardiff.ac. uk/69860/1/2015HamzehbahmaniHPhD.pdf)
Thus, this can occur during flight. See paragraph 28.
Clearly, the inspection drone determines a power output of the second vehicle. See paragraph 48,
The power consumption data of the first aircraft is the second inspection aircraft detecting an eddy current of the aircraft that can indicate a failure that is imminent. If the aircraft is fine then the aircraft can fly off or if there is a problem the inspection aircraft can move closer (closer formation) or land on the first aircraft 10. The inspection plan may include flight instructions for enabling the | - UAV 20 to a desired location relative to 
This is the formation of the aircraft spaced to inspect the second aircraft based on a large eddy current coming off the aircraft.
Allowable Subject Matter
The combination of BOTH dependent claim 2 and dependent claim 5 together will all of the limitations of the base claim and any intervening claims (claim 1) would be allowable over the prior art of record. 

/JEAN PAUL CASS/Primary Examiner, Art Unit 3668